DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/02/2022 Amendments/Arguments, which directly amended claims 1, 14-15; cancelled claims 2, 7-8, 11-12; and traversed the rejections of the claims of the 03/31/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1, 3-6, 9-10, and 13-15 are allowed.
Regarding claims 1 and 14-15, a method, system and product for providing correction information, in particular orbit, clock and/or bias/offset correction information, to a mobile receiver in a GNS system as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0107427 discloses a system and method for generating a set of GNSS corrections using a GNSS corrections model comprising a Gaussian process.
US 2021/0318446 discloses an apparatus provides independent precise positioning for a reference station including a GNSS antenna and a GNSS receiver.  The GNSS receiver generates GNSS data based on a plurality of GNSS signals received at the GNSS antenna, including GNSS signals having augmentation information.  The apparatus includes a positioning processor, a signal processor, and a signal transmitter.  The positioning processor calculates a current position of the reference station based on GNSS observation data and GNSS augmentation data obtained from the augmentation information included in the received GNSS signals, without using position information of another reference station, whereby the reference station is independently installed at a desirable location without surveying or measuring the desirable location.  The signal processor generates error correction information including the current position of the reference station in a predetermined data format such as RTCM or CMR, based on the GNSS augmentation data.
US 11,187,813 discloses embodiments of the invention relate to generating correction information based on global or regional navigation satellite system (NSS) multiple-frequency signals observed at a network of reference stations, broadcasting the correction information, receiving the correction information at one or more monitoring stations, estimating ambiguities in the carrier phase of the NSS signals observed at the monitoring station(s) using the correction information received thereat, generating residuals, generating post-broadcast integrity information based thereon, and broadcasting the post-broadcast integrity information.  Other embodiments relate to receiving and processing correction information and post-broadcast integrity information at NSS receivers or at devices which may have no NSS receiver, as well as to systems, NSS receivers, devices which may have no NSS receiver, processing centers, and computer programs.  Some embodiments may for example be used for safety-critical applications such as highly-automated driving and autonomous driving.
US 11,079,496 discloses precise point positioning (PPP) method and a PPP device.  The precise point positioning method includes obtaining a first satellite signal of a target satellite and a second satellite signal of a reference satellite.  The first satellite signal and the second satellite signal are combined to eliminate a signal error and obtain a combined satellite signal.  A smoothing process is performed on a code data of the combined satellite signal, to obtain a satellite positioning data for positioning process.  The satellite positioning data includes modified code data and modified carrier-phase data.
US 10,849,093 discloses a positioning system including an autonomous driving car used as a dynamic reference station to provide data required for Real-Time Kinematic (RTK) position correction; and a network server for receiving the data from the autonomous driving car to provide RTK position correction data to an end user.  Further, a positioning method realized by this system is provided.  This positioning system and methods are capable of considerably expanding the service range and significantly reducing the cost by utilizing an autonomous driving (AD) car for providing the data required for position correction.
US 2016/0077213 discloses a method for providing and applying Precise Point Positioning-Integer Ambiguity Resolution (PPP-IAR) corrections for a Global Navigation Satellite System (GNSS).  In a GNS signal correction system, PPP-IAR corrections (ambiguities plus receiver and satellite hardware delays) are calculated based on observation data of n satellites for individual reference stations using a functional model, and these individual PPP-IAR corrections are merged into one single and larger set of PPP-IAR corrections.  In a broadcast system, the (merged) PPP-IAR corrections are encoded at a System Control Centre (SCC) and transmitted to mobiles.  In a mobile system a similar functional model is used to calculate a correction to an a priori position.
US 9,671,501 discloses method to estimate parameters derived at least from GNSS signals useful to determine a position, including obtaining at least one GNSS signal observed at a GNSS receiver from each of a plurality of GNSS satellites; receiving global correction information useful to correct at least the obtained GNSS signals from a first set of GNSS satellites, wherein the global correction information includes correction information which is independent from the position to be determined; receiving local correction information useful to correct at least the obtained GNSS signals from a second set of GNSS satellites, wherein the local correction information includes correction information which is dependent on the position to be determined; processing the obtained GNSS signals from the first set of GNSS satellites by using the global correction information; and processing the obtained GNSS signals from the second set of GNSS satellites by using the local correction information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646